ORDER RESPECTING CREDIT FOR INCARCERATION.

Section 95-2215(a), R.C.M. 1947, reads as follows: — •
“Any person incarcerated on a bailable offense and against whom a judgment of imprisonment is rendered shall be allowed credit for each day of incarceration prior to of after conviction except that in no case shall the time allowed as a credit exceed the term of the prison sentence rendered.”
It appears that the District Courts over the State have been interpreting this statute in various ways and in particular have specified in many instances in their judgments and commitments that the incarceration referred to in the statute is not to affect parole eligibility. Considerable confusion is the result.
It is our opinion that the statute permits no other construction than that any person committed to the State Prison for a crime or crimes committed on or after January 1, 1968, shall be entitled to credit for each day of incarceration for the crime or crimes concerned up to the time of reception at the State Prison as though already served at the State Prison at the time of reception, and must be so used in computing the time when defendant may be considered for parole eligibility, as well as discharge for a sentence or sentences fully served. Section 95-2215(a), supra; State v. Zachmeier, 153 Mont. 64, 453 P.2d 783, 26 St.Rep. 210.
IT IS, THEREFORE, ORDERED That the State Prison and the State Board of Pardons so credit and so use any such incarceration referred to and suffered by any person committed to the State Prison for any crime or crimes committed on or after January 1, 1968, irrespective of any specific order or direction of a District Court in its judgment and commitment that may conflict herewith.
*15The Secretary of this Division is directed to give notice to all Judges of the District Courts and to all County Attorneys by mailing each a copy hereof.
Dated this 15th day of July, 1969.
SENTENCE REVIEW DIVISION OF THE SUPREME COURT OF MONTANA
Philip C. Duncan, Chairman
Paul Gr. Hatfield,
Jack D. Shanstrom.